Citation Nr: 0534153	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  04-20 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio




THE ISSUE

Entitlement to service connection for claimed cancer of the 
left pharyngeal tonsil.  




REPRESENTATION

Appellant represented by:	The American Legion









WITNESSES AT HEARING ON APPEAL

The veteran, his brother and cousin



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from December 1969 to July 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision 
issued by the RO.  

During his September 2005 hearing before the undersigned 
Veterans Law Judge, the veteran indicated that he had 
initiated an appeal as to the issues of service connection 
for bilateral shoulder and cervical spine disorders.  

The Board has reviewed the claims file and observes that he 
did initiate an appeal of denials of service connection for 
bilateral shoulder and back disorders from a November 2001 
decision, but he had been notified by the RO in September 
2003 that his January 2003 Substantive Appeal was untimely 
and did not appeal this specific determination.  

Accordingly, the veteran has essentially raised new claims, 
and the Board refers this matter back to the RO for 
appropriate action.  



REMAND

During his September 2005 VA hearing, the veteran noted that 
one of the doctors who had treated him for his tonsil cancer 
had stated that "this particular cancer was extremely 
present, prevalent from the Asian countries."  

As the veteran was stationed in South Korea during service, 
such a statement, if actually made by a treating doctor, 
would be supportive to his claim.  

Accordingly, efforts should be made to obtain records of 
treatment from the veteran's noted doctor.  

The veteran should also be notified that he may submit 
medical opinion to support his claim of service connection.  
See 38 U.S.C.A. § 5103(a) (West 2002).  

Finally, the Board notes that the veteran has not been 
afforded a VA examination addressing the nature and likely 
etiology of his tonsil cancer to date.  

Such an examination should be conducted prior to further 
Board action on his claim.  See 38 U.S.C.A. § 5103A(d) (West 
2002).  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he provide a signed release form for any 
and all treatment providers who had told 
him that his tonsil cancer was 
etiologically related to service.  The 
veteran should also be informed that he 
may personally submit other competent 
evidence as to etiology from one or more 
doctors as well.  

2.  The RO should then request all 
records of medical treatment from the 
treatment providers(s) noted by the 
veteran.  All records obtained by the RO 
must be added to the claims file.  If the 
search for such records has negative 
results, documentation to that effect 
must be added to the claims file.  

3.  Then, the veteran should be afforded 
a VA examination, with an appropriate 
examiner, to ascertain the nature and 
likely etiology of his claimed tonsil 
cancer.  The examiner should review the 
veteran's claims file in its entirety.  
Based on the examination results and the 
claims file review, the examiner must 
provide an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that the 
veteran has current disability manifested 
by tonsillar cancer that is due to 
disease or injury in service.  All 
opinions and conclusions expressed by the 
examiner must be supported by a complete 
rationale in a typewritten report.  

4.  The RO should then readjudicate the 
veteran's claim for service connection 
for cancer of the left pharyngeal tonsil.  
If the determination of this claim 
remains unfavorable, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

